Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to because of the following informalities:  
In claims 5 and 6, “the contact mechanism” should read -- the hole contact mechanism --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all LH41N 1 N0obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. 2018/0010437A1), in view of Siegfried, II et al. (U.S. 5251479) and Hartmann et al. (U.S. 2013/0301388A1).

However, Reid et al. fail to teach that the sensors/instrument being is configured to move, by the handling system, into and out of the blast hole as an interchangeable element with a drill string or prior to explosives charging.
Siegfried, II et al. disclose a tool/instrument (10) configured to be moved in and out of a wellbore (11) via a wireline (12) to measure downhole properties of the formation (see fig. 1 and refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid et al. to have the handling system configured to move the instrument into and out of the blast hole as an interchangeable element with a drill string, as taught by Siegfried, II et al. for the predictable result of accurately collecting downhole data. 
However, the combination of Reid et al. and Siegfried, II et al. are silent to sensors for at least one, or a combination of two or more of gamma radiation emitted by material in the bore hole; density of material in the bore hole; reflectivity of 
Hartmann et al. disclose a bore hole data collection system (10) comprising sensors (34) for measuring bore hole azimuth and electrical resistivity (0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Reid et al. and Siegfried, II et al. to include sensors for at least one, or a combination of two or more of electrical resistivity of material in the bore; bore hole azimuth, as taught by Hartmann et al., for obtaining electrical resistivity and bore hole azimuth which is used during drilling operations. 
Regarding claims 2-6, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 1 above.
Siegfried, II et al. further disclose wherein the instrument (10, fig. 1) comprises a tubular body (13, see fig. 1), wherein the instrument includes a hole contact mechanism (15) having a plurality of arms (18) configured to contact the inner circumferential wall (11) of a bore hole at two or more locations (see fig. 1), wherein the arms (18) of the hole contact mechanism (15) are equally spaced about the circumference of the tubular body (see fig. 4 and refer to col. 3 lines 62-65), wherein the contact mechanism (15) is configured to be held in a retracted position parallel a length of the body during lowering of the instrument into the blast hole (see fig. 2 and col. 3 lines 65-68), wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Reid et al., Siegfried, II et al., and Hartmann et al. before him or her, to have the instrument comprise a tubular body, wherein the instrument includes a hole contact mechanism having a plurality of arms configured to contact the inner circumferential wall of a blast hole at two or more locations, wherein the arms of the hole contact mechanism are equally spaced about the circumference of the tubular body, wherein the contact mechanism is configured to be held in a retracted position parallel a length of the body during lowering of the instrument into the blast hole, wherein the contact mechanism is configured to be released for operation by contact of the instrument with a bottom of the blast hole, as taught by Siegfried, II et al. for the predictable result of correctly and securely positioning the instrument in the bore hole during measurement of downhole parameters. 
Regarding claims 7-9, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 6 above.
Siegfried, II et al. further teach wherein the arms (18) are arranged to facilitate measurement of hardness of material forming a wall of the blast hole, wherein the arms (18) are biased into contact with the wall of the blast hole (see fig. 1 and refer to col. 3 line 65-col. 4 line 8), wherein the tubular body (13) has one or more windows (13a, fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Reid et al., Siegfried, II et al., and Hartmann et al. before him or her, to have the arms are arranged to facilitate measurement of hardness of material forming a wall of the blast hole, wherein the arms are biased into contact with the wall of the blast hole, wherein the tubular body has one or more windows located to align with selected sensors or detectors carried within the tubular body, as taught by Siegfried, II et al. for the predictable result of facilitating measurement of the geological or geophysical properties of the formation. 
Regarding claim 11, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 1 above; Reid et al. further disclose wherein the vehicle (10, fig. 1) comprises a drill rig (see fig. 1 and refer to para 0020) having a drill tower (14), the drill string (38) supported from the drill tower (14).
However, Reid et al. is silent to the instrument adapted to replace or be added to a drill string supported from the drill tower.  
Siegfried, II et al. disclose a tool/instrument (10) configured to be moved in and out of a wellbore (11) via a wireline (12) to measure downhole properties of the formation (see fig. 1 and refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Reid et al., Siegfried, II et al., and Hartmann et al. before him or her, to have the instrument adapted to be lowered 
Regarding claim 13, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 1 above; Reid et al. further disclose wherein a blast hole charging vehicle or explosives truck (79; see fig. 5 and refer to para 0039).  
However, Reid et al. is silent to the vehicle comprises a blast hole charging vehicle or explosives truck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Reid et al. to have the vehicle comprises a blast hole charging vehicle or explosives truck, as a cost effective method and not having the remove the entire drilling rig before bringing the explosives truck. 
Regarding claim 15, Reid et al. disclose a method of measuring the geophysical properties of a bore hole (refer to abstract and paragraphs 0007-0008), the method comprising the steps of locating the bore hole (paragraphs 0003 and 0007-0008: designing the blast, i.e. the geometric arrangement of holes and explosive energy delivered to each hole and the hardness of the rock mass is accomplished by the identification of one or more martial properties of the formation), activating said geological instrument to collect the geophysical properties of the bore hole (refer to paragraph 0022: one or more drilling sensors (48) used to measure drilling parameters), 
transmitting said geophysical properties from the instrument as data to a data receiver (controller 54, refer to para 0026), said processed data is then provided to a user (para 
However, Reid et al. fail to teach aligning and lowering a geological instrument mounted on a vehicle into said blast hole, collecting said geophysical properties of the blast hole as said instrument is lowered into or removed from the blast hole.
Siegfried, II et al. disclose a tool/instrument (10) configured to be moved in and out of a wellbore (11) via a wireline (12) to measure downhole properties of the formation (see fig. 1 and refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid et al. to have the handling system configured to align and lower the geological instrument/sensor system mounted on a vehicle into said blast hole, collecting said geophysical properties of the blast hole as said instrument is lowered into or removed from the blast hole, as taught by Siegfried, II et al. for the predictable result of accurately collecting downhole data. 
However, the combination of Reid et al. and Siegfried, II et al. are silent to sensors for at least one, or a combination of two or more of gamma radiation emitted by material in the bore hole; density of material in the bore hole; reflectivity of electromagnetic radiation; reflectivity of acoustic or ultrasonic waves; magnetic susceptibility of material in the bore hole; electrical resistivity/conductivity/impedance of material in the bore; magnetic vector field; bore hole dip; bore hole wall 
Hartmann et al., as previously discussed, disclose a bore hole data collection system (10) comprising sensors (34) for measuring bore hole azimuth and electrical resistivity (0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Reid et al. and Siegfried, II et al. to include sensors for at least one, or a combination of two or more of electrical resistivity of material in the bore; bore hole azimuth, as taught by Hartmann et al., for obtaining electrical resistivity and bore hole azimuth which is used during drilling operations. 
Regarding claim 16, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 15 above; Reid et al. further disclose wherein the step of transmitting said geophysical properties from the instrument as data to a data receiver comprises streaming data in real time to the data receiver (paragraphs 0033 and 0036: live drilling data may be detected by the drill sensors 48, controller, 54, and processor 58, which is used to update the rock mass model) .  
Regarding claim 19, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 15 above; Reid et al. further disclose wherein the geological data includes any one, or a combination of any two or more of the following data: contact hardness (refer to para 0036: rock 
Regarding claim 20, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 16 above; Reid et al. further disclose using the geological data (refer to para 0036: the data received by the drill sensor 48 is used to determine rock hardness value), acquired by the instrument at a plurality of depths in the blast hole (para 0039: rock hardness value is determined at various depths downhole), in combination with drill rig data  (para 0022: inclination of the drill tower 14, electrical rotary torque of the drill 10) to determine the charge profile of explosive materials for the blast hole (para 0039: based on the relationship between the depth and associated rock hardness at various depths, the amount of explosive energy needed at a given depth is identified or determined, i.e., how much explosive to dispense and at what depth to dispense the specific amount).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. 2018/0010437A1), in view of Siegfried, II et al. (U.S. 5251479) and Hartmann et al. (U.S. 2013/0301388A1) as applied to claim 1 above, and further in view of Allen et al. (U.S. 2017/0234119A1).
Regarding claim 10, the combination of Reid et al., Siegfried, II et al., Hartmann et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Reid et al. and Siegfried, II et al. fail to teach the vehicle is adapted for autonomous operation.  
Allen et al. disclose a blast hole drill ring (10) used in the mining industry to drill through hard rock (see fig. 1 and refer to para 0022). The blast hole drill rig is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Reid et al., Siegfried, II et al., and Hartmann et al. to have the vehicle adapted for autonomous operation, as taught by Allen et al. to monitor and adjust operations of the rig in a continuous manner. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. 2018/0010437A1), in view of Siegfried, II et al. (U.S. 5251479) and Hartmann et al. (U.S. 2013/0301388A1) as applied to claim 11 above, and further in view of Pendleton et al. (U.S. 2014/0284108A1).
Regarding claim 12, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 11 above; however, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. fail to teach wherein the drill tower includes a rotation head, said rotation head adapted to be unpowered or powered with the instrument installed.  
Pendleton et al. disclose a drill rig (1) comprising a rotation head/pulley (5), wireline (4), draw works (2), and drill pipe (6). The draw works may raise and lower drill pipe within a wellbore (7) in a subterranean formation (8) by extending or retracting the wireline over the pulley (see fig. 1 and refer to para 0025). 
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. 2018/0010437A1), in view of Siegfried, II et al. (U.S. 5251479) and Hartmann et al. (U.S. 2013/0301388A1)as applied to claim 13 above, and further in view of Larkin (U.S. 2015/0016925A1).
Regarding claim 14, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 13 above; Reid et al. further disclose the vehicle (10) includes a handling system having a tower (14; see fig. 1 and refer to para 0021).
However, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. fail to teach the tower including a winch or ram, or a boom with a pulley and cable winch system.  
Larkin discloses a drill rig (see fig. 1) comprising a mast, derrick (10) forming a box-like tower. At the top of the mast is a lifting device in the form of a winch system (10) comprising a stationary portion (16) and a moveable portion (18; refer to para 0003). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Reid et al., Siegfried, II et . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. 2018/0010437A1), in view of Siegfried, II et al. (U.S. 5251479) and Hartmann et al. (U.S. 2013/0301388A1) as applied to claim 15 above, and further in view of Li et al. (U.S. 6405136B1). 
Regarding claim 17, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 15 above; however, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. fail to teach wherein the step of transmitting said geophysical properties from the instrument as data to a data receiver comprises transmitting the data stored on board the instrument after the instrument has been retrieved from the blast hole.  
Li et al. disclose retrieving data from an LWD instrument after the instrument is removed from the wellbore and the contents of an internal storage device or memory are retrieved (refer to col. 1 line 57-col. 2 line 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Reid et al., Siegfried, II et al., Hartmann et al., and Li et al. before him or her, to transmit said geophysical properties from the instrument as data to a data receiver comprises transmitting the data stored on board the instrument after the instrument has been retrieved from the blast hole, since its known to remove logging instruments from the wellbore before retrieving the data stored in the instrument. 
18 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. 2018/0010437A1), in view of Siegfried, II et al. (U.S. 5251479) and Hartmann et al. (U.S. 2013/0301388A1) as applied to claim 15 above, and further in view of Logan et al. (U.S. 2019/0353031A1).
Regarding claim 18, the combination of Reid et al., Siegfried, II et al., and Hartmann et al. teach all the features of this claim as applied to claim 15 above; Reid et al. further disclose the step of transmitting said geophysical properties from the instrument as data to a data receiver comprises transmitting the data to a data processing system located on board said vehicle (paragraphs 0027, 0033 and 0036: processor 58).
However, Reid et al. fail to teach said data processing system is cloud based. 
Logan et al. disclose a method of drilling a wellbore and collecting data wherein the selected received data is provided to a data processing center which may process the received data to provide a model or map of relevant geological features in the area. The data processing center may then provide the model or map to a computer system associated with the wells (11a). The data processing center may be cloud based, located in proximity to the surface equipment (45), located at a facility operated by a computer responsible for drilling the wells (11a) or at any other suitable location (refer to para 0164). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Reid et al., Siegfried, II et al., and Hartmann et al. to have the data processing system be cloud based, as taught by Logan et al., as a cost efficient method for processing the data.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on at least one of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Hartmann et al. (U.S. 2013/0301388A1) above. 
Regarding claims 7 and 8, applicant argues that Siegfried, II et al. fail to teach any sensors associated with the arms with capability of measuring hardness. 
Examiner respectfully disagree. Claims 8 and 9 recites “the arms are arranged to facilitate measurement of hardness of material forming a wall of the hole, wherein the arms are biased into contact with the wall of the hole”. Reid et al. discloses measuring material properties of rock mass using the drill rig 10 as a sensor, wherein the hardness of the rock mass can be determined (refer to para 0007 and 0008). Siegfried, II et al. teach wherein the arms (18) biased into contact with the wall of the blast hole (see fig. 1 and refer to col. 3 line 65-col. 4 line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Reid et al. and Siegfried, II et al, to have the arms are arranged to facilitate measurement of hardness of material forming a wall of the blast hole, wherein the arms are biased into contact with the wall of the blast hole, as taught by Siegfried, II et al. for the predictable result of facilitating measurement of the geological or geophysical properties of the formation. 
Regarding claim 9, applicant argues that Siegfried, II et al. fail to teach one or more windows to align with one or more sensors.

Regarding claims 11-14, 16, and 20, applicant has not made any arguments except that they should be allowed in view of arguments presented to claims 1 and 15. Since no arguments have been presented, the rejection of claims 11-14, 16, and 20 are maintained. 
Regarding claim 10, applicant argues that Allen fail to teach the vehicle adapted for autonomous operations. 
Examiner respectfully disagree. Autonomous given its broadest reasonable interpretation will mean independent or self-directed. Allen et al. disclose a blast hole drill ring (10) used in the mining industry to drill through hard rock (see fig. 1 and refer to para 0022). The blast hole drill rig is configured to be operated in an autonomous mode of operation (refer to paragraphs 0012 and 0035). When the rig (10) is in autonomous mode, controller (80) monitors the drill (10) without the operator, to automatically initiate leveling sequences when the controller (80) detects that the drill rig (10) is no longer level. The controller also monitors and adjust operations of the rig in a continuous manner (refer to para 0037). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/08/18/2021